181 Ariz. 307 (1994)
890 P.2d 602
In the Matter of A Member of the State Bar of Arizona, John Adair SHANNON, Jr., Respondent.
No. SB-92-0001-D. Disciplinary Commission Nos. 88-1932 and 89-0710.
Supreme Court of Arizona.
December 23, 1994.

ORDER
On December 20, 1994, the Court granted Respondent's Motion to Modify Mandate and Judgment. Therefore,
IT IS ORDERED that the Mandate and Judgment filed October 27, 1994 is modified as follows:
1. Respondent's suspension shall start on June 21, 1994, the date on which the Opinion was filed in this matter, rather than on November 26, 1994.
2. Respondent shall have six months after the date of his reinstatement within which to pay the restitution ordered by the Opinion.